DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is objected to because of the following informalities: the term “notices” should be --notifies--.  Appropriate correction is required.

Claims 15 and 38 are objected to because of the following informalities: the term “wherein the each of the first direct communication and the second direct communication occurs during the fingerprint sensing operation is being performed by the fingerprint sensing control circuit.”  The word “is” should be deleted.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities: the term “noticing” should be --notifying--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-23 and 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 depends directly on claim 1 and recites "the first direct communication occurs after the second direct communication”.  There is no antecedent basis for “second direct communication”.
In addition, claim 10 recites “the second direct communication occurs after the first direct communication”, contradicting claim 13.  Therefore, claim 13 can not depend on claim 10.
Furthermore, claim 1 recites “a first direct communication therebetween so as to facilitate at least one of the fingerprint sensing operation and the display operation”.  Claim 10 defines the “second direct communication” as “causes the processing circuit to perform an user authentication operation”.  Therefore, it would appear that the second direct communication must occur after the first direct communication since the user’s fingerprint is needed in order to authenticate the user.
Claims 14-23 are also rejected under 35 U.S.C. 112(b) since claims 14-22 depend on claim 13.
Claims 36-46 are rejected under 35 U.S.C. 112(b) for analogous reasons as claims 13-23, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 24-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0349669 A1).

Instant Claim 1: A driver integrated circuit for fingerprint sensing, touch sensing and display driving, adapted for driving a touch display panel with a fingerprint sensor,  (“An operating method of an optical fingerprint sensor, an operating method of an electronic device including the optical fingerprint sensor, and a display device including the optical fingerprint sensor are disclosed.” (Kim, abstract)  The display device of Kim corresponds to the touch display panel of the claim.
In addition, referring to fig 12A of Kim, the combination of touch controller 400, fingerprint sensor 300, and display driving circuit 200 corresponds to the driver integrated circuit of the claim.)

wherein the driver integrated circuit comprises: a fingerprint sensing control circuit, configured to drive the fingerprint sensor to perform a fingerprint sensing operation,  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint,” (Kim, abstract)  The fingerprint sensor of Kim contains circuitry which may be referred to as a fingerprint sensing control circuit.)

a display driving circuit, configured to drive the touch display panel to perform a display operation;  (“may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor,” (Kim, abstract))

and a touch sensing control circuit, configured to drive the touch display panel to perform a touch operation,  (“The touch sensor may provide the touch sensing signal to a touch controller 400 (fig 10).” (Kim, paragraph 107)  The touch controller of Kim corresponds to the touch sensing control circuit of the claim.)

wherein the fingerprint sensing control circuit and the display driving circuit are configured to have a first direct communication therebetween so as to facilitate at least one of the fingerprint sensing operation and the display operation.  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor,” (Kim, abstract))


Instant Claim 2: The driver integrated circuit according to claim 1, wherein the first direct communication occurs under a rich execution environment (REE) mode, in which the display driving circuit is configured to light up at least one fingerprint sensing region on the touch display panel and then inform the fingerprint sensing control circuit to start performing the fingerprint sensing operation during the first direct communication.  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor, scanning an object on the display panel, based on light irradiated from the display panel,” (Kim, abstract))


Instant Claim 3: The driver integrated circuit according to claim 1, wherein the first direct communication occurs under a REE mode, in which the fingerprint sensing control circuit is configured to be informed by a touch-on event by the touch sensing control circuit then inform the display driving circuit to light up a fingerprint sensing region on the touch display panel during the first direct communication.  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor, scanning an object on the display panel, based on light irradiated from the display panel,” (Kim, abstract))


Instant Claim 4: The driver integrated circuit according to claim 1, wherein the touch sensing control circuit is configured to determine whether to output an enable signal to one of the fingerprint sensing control circuit and the display driving circuit, so that the one of the fingerprint sensing control circuit and the display driving circuit further enables another one of the fingerprint sensing control circuit and the display driving circuit in response to a touch-on event on the touch display panel.  (“Referring to FIG. 12A, the fingerprint sensor 300 may directly receive the fingerprint sensing request signal SREQ from the touch controller 400. The fingerprint sensor 300 and the touch controller 400 may each include an interface for direct communication therebetween.” (Kim, paragraph 118)  Referring to fig 12A of Kim, fingerprint sensor 300 sends an LON signal to display driving circuit 200 after receiving the SREQ signal from the touch controller 400.)


Instant Claim, 5: The driver integrated circuit according to the claim 4, wherein the touch sensing control circuit determines whether a touch area of the touch-on event on the touch display panel is greater than an area threshold to output the enable signal.  (“The touch controller 400 (fig 1) may provide a driving signal to the touch sensor layer 140 (fig 11) and may process a sensing signal received from the touch sensor layer 140 to determine whether a touch input occurs and to calculate touch coordinates, based on the driving signal.” (Kim, paragraph 112)  Therefore, the touch controller 400 of Kim determines whether the touch input meets all threshold levels.)


Instant Claim 6: The driver integrated circuit according to the claim 4, wherein the touch sensing control circuit determines whether a continuous touch time of the touch-on event on the touch display panel is greater than a time threshold to output the enable signal.  (“The touch controller 400 (fig 1) may provide a driving signal to the touch sensor layer 140 (fig 11) and may process a sensing signal received from the touch sensor layer 140 to determine whether a touch input occurs and to calculate touch coordinates, based on the driving signal.” (Kim, paragraph 112)  Therefore, the touch controller 400 of Kim determines whether the touch input meets all threshold levels.)


Instant Claim 7: The driver integrated circuit according to the claim 4, wherein the touch sensing control circuit determines whether a touch coordinate of the touch-on event on the touch display panel is located in a predetermined coordinate range to output the enable signal.  (“The touch controller 400 (fig 1) may provide a driving signal to the touch sensor layer 140 (fig 11) and may process a sensing signal received from the touch sensor layer 140 to determine whether a touch input occurs and to calculate touch coordinates, based on the driving signal.” (Kim, paragraph 112)  Therefore, the touch controller 400 of Kim determines whether the touch input meets all threshold levels.)


Instant Claim 8: The driver integrated circuit according to the claim 4, wherein the touch display panel is pre-operated in a dark screen state, and when the display driving circuit is enabled to light up the touch display panel, the touch display panel is changed to operate in a bright screen state.  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor,” (Kim, abstract))


Instant Claim 9: The driver integrated circuit according to the claim 8, wherein the touch display panel is lighted up to display a light pattern for illuminating a touch object placed on the touch display panel.  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor,” (Kim, abstract))


Instant Claim 10: The driver integrated circuit according to claim 8, wherein the fingerprint sensing control circuit is further configured to have a second direct communication with a processing circuit external to the driver integrated circuit, and the second direct communication occurs after the first direct communication and causes the processing circuit to perform an user authentication operation.  (“In performing the touch sensing operation, the AP 500 (fig 13) may receive a fingerprint image FPI provided from the fingerprint sensor 300 and may perform user authentication, based on the fingerprint image FPI.” (Kim, paragraph 129)  The application processor 500 of Kim corresponds to the processing circuit of the claim.  Since the user authentication requires the fingerprint image, the user authentication occurs after the fingerprint sensor 300 obtains the fingerprint image.)


Instant Claim 11: The driver integrated circuit according to the claim 10, wherein when the display driving circuit completes lighting up the touch display panel, the display driving circuit notices the fingerprint sensing control circuit to perform the fingerprint sensing operation during the first direct communication,  (“The method of operating a fingerprint sensor, wherein the fingerprint sensor senses a fingerprint image based on light reflected from a fingerprint, may include transmitting a first signal indicating a first request to turn on light emission, to a display driving circuit which drives a display panel disposed on the fingerprint sensor,” (Kim, abstract)  When the display panel of Kim is lighted, the fingerprint sensor is now able to perform the fingerprint sensing.)

and the fingerprint sensing control circuit notices the processing circuit to enter a trusted execution environment (TEE) mode from the REE mode during the second direct communication.  (“In performing the touch sensing operation, the AP 500 (fig 13) may receive a fingerprint image FPI provided from the fingerprint sensor 300 and may perform user authentication, based on the fingerprint image FPI.” (Kim, paragraph 129)  The process of the application processor 500 of Kim performing user authentication corresponds to the trusted execution environment of the claim.)


Instant Claim 12: The driver integrated circuit according to the claim 11, after the fingerprint sensing control circuit completes the fingerprint sensing operation, the processing circuit reads a fingerprint sensing image from the fingerprint sensing control circuit during the second direct communication, and performs the user authentication operation according to the fingerprint sensing image.  (“In performing the touch sensing operation, the AP 500 (fig 13) may receive a fingerprint image FPI provided from the fingerprint sensor 300 and may perform user authentication, based on the fingerprint image FPI.” (Kim, paragraph 129))


Instant Claim 24: (Method claim 24 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 24 is similarly rejected under the same rationale as applied above with respect to apparatus 1.)


Instant Claim 25: (Claim 25 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 26: (Claim 26 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 27: (Claim 27 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 28: (Claim 28 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 29: (Claim 29 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 31: (Claim 31 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 32: (Claim 32 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 33: (Claim 33 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 34: (Claim 34 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 35: (Claim 35 is substantially identical to claim 12, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626